Citation Nr: 0005942	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, to include whether new and material evidence has 
been submitted to reopen the claim.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarbe Ortiz


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO considered 
the appellant's claim de novo and denied service connection 
for post-traumatic stress disorder.  In the April 1999 
supplemental statement of the case, the RO considered the 
appellant's claim under the regulation addressing whether new 
and material evidence had been submitted.


FINDINGS OF FACT

1.  Entitlement to service connection for post-traumatic 
stress disorder was denied by the Board in March 1985.

2.  In a February 1995 rating decision, the RO determined 
that the appellant had not submitted new and material 
evidence to reopen the claim for entitlement to service 
connection for post-traumatic stress disorder.  The appellant 
was informed of the decision and of his appellate rights by a 
February 21, 1995, letter.  He did not appeal the decision.

3.  Evidence associated with the claims folder since the 
February 1995 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is new and so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.

4.  The claim for service connection for post-traumatic 
stress disorder is plausible.

5.  The appellant does not have post-traumatic stress 
disorder based upon an inservice stressor.  


CONCLUSIONS OF LAW

1.  The March 1985 Board decision, which denied entitlement 
to service connection for post-traumatic stress disorder, is 
final.  38 U.S.C.A. § 7104(b) (West 1991). 

2  The February 1995 rating decision by the RO, which 
determined that the appellant had not submitted new and 
material evidence to reopen the claim for entitlement to 
service connection for post-traumatic stress disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 3.160(d), 20.302, 20.1103 (1999).

3.  The evidence received since the RO's February 1995 rating 
decision is new and material, and the appellant's claim for 
service connection for post-traumatic stress disorder has 
been reopened and is well grounded.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (West 
1991).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

In this case, the initial claim for post-traumatic stress 
disorder was denied by the Board in a March 1985 decision.  
At that time, the evidence before the Board was the 
appellant's application, a statement from the appellant as to 
his stressors, and hearing testimony by Dr. Ramon Sanchez 
Alamo that the appellant had post-traumatic stress disorder.  
The Board determined the medically reported findings did not 
support the diagnosis of post-traumatic stress disorder and 
denied entitlement to service connection for post-traumatic 
stress disorder.  That decision is final.

In a February 1995 rating decision, the RO determined that 
the appellant had not submitted new and material evidence to 
reopen the claim for entitlement to service connection for 
post-traumatic stress disorder.  Evidence of record at that 
time included additional medical records showing diagnoses of 
post-traumatic stress disorder and other psychiatric 
diagnoses.  The RO determined that the evidence submitted was 
cumulative of that which had been previously submitted and 
denied reopening the claim.  The veteran was notified of that 
decision and of his appellate rights, but did not seek 
appellate review.  Therefore, the decision became final.

The appellant contends that he has post-traumatic stress 
disorder, which is related to stressors he encountered in 
service.  As the February 1995 decision is final, the 
appellant's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New evidence will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Under this holding, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (1999).  Id.  Second, if 
new and material evidence has been presented, immediately 
upon reopening, the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Id.  Third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.  Id.

Since the February 1995 decision, the evidence submitted by 
the appellant, which is relevant to his claim to reopen, 
consists of service personnel records and additional medical 
records showing diagnoses of post-traumatic stress disorder 
based on inservice stressors.  In July 1989 and October 1990 
private medical records, Dr. Hector Rodriguez Perez entered a 
diagnosis of post-traumatic stress disorder based on 
inservice stressors reported by the appellant.  In a January 
1997 interim summary and at an October 1997 RO hearing, Dr. 
Jose Arturo Juarbe Ortiz testified that the appellant had a 
diagnosis of post-traumatic stress disorder based on 
inservice stressors.  

The Board finds that the service personnel records, the July 
1989 and October 1990 private medical records from Dr. Perez, 
and the January 1997 summary and the October 1997 hearing 
testimony from Dr. Ortiz are new, as they were not part of 
the record at the time of the February 1995 rating decision, 
and are not cumulative of other evidence available at that 
time.  In addition, as Drs. Perez and Ortiz have provided 
medical opinions indicating that the appellant's diagnosis of 
post-traumatic stress disorder is a result of inservice 
stressors, these opinions are clearly probative of the 
central issue in this case.

Accordingly, the Board finds the additional evidence 
submitted subsequent to the February 1995 rating decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus provides a basis 
to reopen the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Because the Board has 
determined that the appellant has presented new and material 
evidence under 38 C.F.R. § 3.156(a), it will adjudicate the 
claim de novo.  See Winters, 12 Vet. App. at 206.

II.  Service connection

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing the condition in 
accordance with DSM-IV; (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999); see Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The appellant has submitted evidence of a current medical 
diagnosis of post-traumatic stress disorder, reported 
inservice stressors alleged to have caused the post- 
traumatic stress disorder, and submitted medical evidence 
which establishes a relationship between the diagnosis of 
post-traumatic stress disorder and inservice events.  When 
determining whether a claim is well grounded, the evidence 
submitted in support of the claim must be accepted as true; 
however, once well-groundedness is established, the weight 
and credibility of the evidence must be assessed.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board finds that 
the medical determinations that established new and material 
evidence also establish a well-grounded claim for service 
connection for post-traumatic stress disorder.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

De novo review of the record shows that the appellant served 
in the Republic of Vietnam from August 1969 to August 1970.  
His medals include two Army Commendation Medals.  His 
principle military specialty was radio operator.  The service 
records do not indicate that the appellant received any 
awards or decorations that would establish that he had 
engaged in combat. 

In an October 1983 letter, the appellant stated that his 
inservice stressors included rockets falling every two to 
three days.  He stated that one day, he had climbed a fence 
to assist his Sergeant and that two rockets were fired, one 
of them exploding in front of the company barracks, which had 
almost killed him.  He stated that he was moved to another 
company while in Vietnam and that he saw burned helicopters, 
which had been burned close to his barracks.  He stated that 
after he found this out, he had trouble sleeping.  The 
appellant stated that while in Vietnam he would go to bed 
every night with a loaded M-16.  

The medical evidence in favor of a finding of post-traumatic 
stress disorder follows.  Dr. Ramon Sanchez Alamo testified 
on the appellant's behalf at an October 1983 RO hearing.  He 
stated that it was his determination that the appellant had 
post-traumatic stress disorder.  He stated that the appellant 
had reported that he had been in contact with the enemy and 
that his life was in danger.  The appellant further reported 
that rockets had exploded in his presence and he almost lost 
his life.  Finally, the appellant reported that the Vietcong 
had thrown explosives in the barracks, which had wounded 
hundreds of people and killed some 30 or more people.  Dr. 
Alamo stated that the appellant started drinking in service 
to self medicate himself because of the anxiety he felt.  

In July 1989 and October 1990 private medical records, Dr. 
Perez entered a diagnosis of post-traumatic stress disorder.  
In the record, Dr. Perez stated that the appellant reported 
that he associated his symptoms with the traumatic 
experiences he lived through in Vietnam.  The appellant 
stated that the war had injured him-that before he entered 
service, he was fine.  The appellant stated that he could not 
contend with people well and that he remained in his house 
for the majority of the time.  In both medical records, Dr. 
Perez entered a diagnosis of disturbance of post-traumatic 
stress in Axis I and entered "economic situation" as to the 
psychosocial stressor in Axis III.

In the January 1997 interim summary, Dr. Ortiz stated that 
the appellant had post-traumatic stress disorder since his 
active duty in Vietnam.  Dr. Ortiz stated that the appellant 
had had episodes of depression and nightmares from Vietnam.  
Dr. Ortiz stated that the appellant had reported that once in 
Vietnam, "you never get out of it."  

Dr. Ortiz also testified on the appellant's behalf at an 
October 1997 RO hearing.  He stated that he had reviewed the 
appellant's claims file prior to appearing at the hearing.  
Dr. Ortiz stated that the diagnosis of post-traumatic stress 
disorder was based upon the appellant's stressors of seeing 
30 people killed when the Vietcong blew up three barracks and 
when the appellant was exposed to rocket fire, where a rocket 
had passed right over his head.  Dr. Ortiz stated that the 
appellant felt like he could never leave Vietnam.  Dr. Ortiz 
stated that the appellant met all the requirements for the 
diagnosis of post-traumatic stress disorder.  He testified 
that the diagnosis entered in the March 1997 psychiatric 
evaluation report of substance abuse was related to the 
appellant's alcohol intake and that the appellant's alcohol 
problem was a result of his experiences in Vietnam.  Dr. 
Ortiz stated that the diagnoses of dysthymia in other medical 
records were part of the clinical manifestations of post-
traumatic stress disorder.

As stated above, the diagnoses entered by the private 
physicians establish a well-grounded claim for service 
connection for post-traumatic stress disorder.  Drs. Alamo, 
Perez, and Ortiz have entered a diagnosis of post-traumatic 
stress disorder and related it to the appellant's service in 
Vietnam.  However, meeting the provisions of 38 C.F.R. 
§ 3.304(f) does not require a grant of service connection; 
rather, 38 C.F.R. § 3.304(f) provides the framework or 
minimal requirements for consideration of a grant of service 
connection for post-traumatic stress disorder.  Meeting the 
provisions of 38 C.F.R. § 3.304(f) establishes all the 
elements needed for a well-grounded claim.  Once the elements 
are met, the Board must then review all the evidence and 
assess the weight and credibility.  Case law from the United 
States Court of Appeals for Veterans Claims (the Court) has 
not established that VA must accept any diagnosis when the 
validity of the diagnosis is in doubt.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The medical evidence 
against a finding of post-traumatic stress disorder follows.

The appellant underwent a VA examination in May 1991 by a 
board of two VA psychiatrists.  The VA psychiatrists stated 
that they had examined the appellant's claims file "very 
carefully" and that they had paid special attention to the 
psychological evaluation that had been performed in April 
1991.  The psychological evaluation revealed a diagnosis of 
anxiety disorder with depression features and not a diagnosis 
of post-traumatic stress disorder.  At the May 1991 
evaluation, the appellant reported the current difficulties 
he had with his emotional state and how he could not tolerate 
stress or being pressured.  The VA psychiatrists stated that 
despite their questioning the appellant in different ways, 
the appellant did not mention Vietnam except to state that he 
had been affected by the things he had to do there, which 
were against his principles.  The VA psychiatrists noted that 
the appellant did not mention nightmares or any particular 
experience that might have been traumatic for him.  The VA 
psychiatrists stated that in their opinion, the appellant's 
true diagnoses were major depression and alcohol abuse, in 
partial remission.

The appellant underwent a VA psychiatric evaluation in March 
1997 by a board of three VA psychiatrists.  The appellant 
admitted that he was not really in combat.  The appellant 
reported that he had two tours in Vietnam and that the second 
time, he took care of prisoners.  The VA psychiatrists noted 
that the appellant talked about Vietnam "very 
superficially."  They noted that the appellant did not bring 
up any specific events.  The diagnoses were substance 
disorder, alcohol dependence, and schizoaffective disorder.  
The VA psychiatrists stated that it was their unanimous 
opinion that there was no evidence, to include stressors and 
clinical exploration, of post-traumatic stress disorder.

The appellant underwent a VA psychiatric evaluation in April 
1998 by a board of two VA psychiatrists, including the Chief 
of the Psychiatry Service at a VA Medical Center.  The VA 
psychiatrists stated that they had discussed the appellant's 
case "thoroughly" after examination of the claims folder 
and the medical records.  The VA psychiatrists noted that 
they had reviewed the appellant's service medical records, 
which did not reveal that the appellant was in active combat.  
The VA psychiatrists stated that they had a long interview 
with the appellant and that the appellant "hardly made any 
mention of anything in relation to Vietnam" except that the 
appellant reported having had to "run for it" on some 
occasions.  The VA psychiatrists stated that the appellant 
spoke mostly about the depression that he developed after he 
started working for a foundation.  The appellant acknowledged 
that he was never in direct or active combat.  The VA 
psychiatrists stated that it was their opinion that the 
appellant's history of symptomatology did not fulfill any of 
the significant criteria for the diagnosis of post-traumatic 
stress disorder.  The diagnoses entered were alcohol 
dependence and depression, not otherwise specified.

Additionally, it must be noted that the record shows that the 
appellant underwent numerous other private psychiatric 
evaluations.  On these occasions, he did not report any 
inservice stressors.  Instead, he reported post service 
stressors, and significantly, the diagnoses entered were not 
post-traumatic stress disorder.  Although the private 
physicians did not specifically refute the diagnosis of post-
traumatic stress disorder, their diagnoses raise questions 
about the weight to be accorded to the private diagnoses of 
post-traumatic stress disorder, first, because they do not 
confirm the diagnosis, and, second, because they reflect the 
existence of post-service stressors, but not of inservice 
stressors.  

In reviewing the evidence in favor of a finding of post-
traumatic stress disorder, the Board notes that Dr. Perez 
entered a diagnosis of post-traumatic stress disorder based 
on the "traumatic experiences" the appellant claimed he had 
undergone in Vietnam.  The diagnosis was not based on a 
specific alleged inservice stressor or stressors.  Because 
Dr. Perez fails to link the post-traumatic stress disorder 
diagnosis with specific inservice events, his diagnosis is 
accorded little probative value.  

The Board finds that the determinations made by the VA 
psychiatrists who conducted the May 1991, March 1997, and 
April 1998 psychiatric evaluations outweigh Dr. Alamo's and 
Dr. Ortiz's determinations.  The appellant recently admitted 
that he had not engaged in active or direct combat, which are 
the bases of Dr. Alamo's and Dr. Ortiz's diagnoses of post-
traumatic stress disorder.  This alone establishes that the 
diagnoses of post-traumatic stress disorder from Dr. Alamo 
and Dr. Ortiz are not valid because it now appears that there 
were no inservice combat stressors.

Dr. Alamo has never stated that he had the opportunity to 
review the appellant's claims file.  It seems that his 
diagnosis is based solely upon the appellant's reporting of 
what happened in service.  Dr. Ortiz stated at the October 
1997 hearing that he had an opportunity to review the claims 
file and that it was his determination that the appellant had 
post-traumatic stress disorder based upon inservice 
stressors.  However, at all three VA psychiatric evaluations, 
the psychiatrists not only reviewed the appellant's claims 
file when they examined him, but, on one occasion referred to 
psychological test results to support their assessment, on 
another occasion referred to a social and industrial survey, 
and, on each occasion, appear to have based the diagnosis on 
extensive and detailed military and civilian history from 
him.  Finally, the VA diagnoses represent the joint views of 
the examiners.  The Board finds that their unanimous opinions 
that the appellant does not have post-traumatic stress 
disorder have more probative value than the private diagnoses 
of Drs. Ortiz and Alamo.  Additionally, at the time of the 
three VA psychiatric evaluations, the appellant did not 
report any stressors as to his service in Vietnam.

The Board must note in a February 1998 statement, the VA 
psychiatrist stated that he was going to ask a psychiatrist 
who had not seen the appellant before to assist in the 
evaluation of the appellant for the purposes of "a more 
objective opinion."  The Board accords the April 1998 
evaluation report the most probative value because at that 
time, the VA psychiatrists had an opportunity to review all 
the evidence of record, including the medical determinations 
in favor of a finding of post-traumatic stress disorder based 
upon inservice stressors.  The VA psychiatrists specifically 
stated that they had reviewed the claims file, interviewed 
the appellant, and discussed the appellant's case in detail 
and determined that it was their unanimous opinion the 
appellant did not have post-traumatic stress disorder based 
upon inservice stressors.  Dr. Ortiz's determination is based 
upon the appellant's history only and the appellant has 
admitted that he did not engage in active or direct combat.  
Rather, the appellant admitted that he only dreamed of being 
in combat.  Such evidence weighs against the appellant's 
claim.  Based on these reasons, the Board finds that Dr. 
Alamo's and Dr. Ortiz's diagnoses of post-traumatic stress 
disorder are outweighed by the May 1991, March 1997, and 
particularly the April 1998 VA psychiatric evaluations that 
the appellant does not have post-traumatic stress disorder.  

As discussed above, the Board has determined that the 
preponderance of the evidence is against the appellant's 
claim for service connection for post-traumatic stress 
disorder.  The Board is aware that the appellant has been 
diagnosed by Dr. Alamo and Dr. Ortiz as having post-traumatic 
stress disorder as a result of inservice stressors; however, 
the Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.  
The Board has based its determination on the May 1991, March 
1997, and April 1998 VA psychiatric evaluations wherein the 
VA psychiatrists made specific findings that the appellant 
did not have post-traumatic stress disorder.

Although the appellant has alleged that he has post-traumatic 
stress disorder related to his service in Vietnam, the 
appellant is not competent to make a such a diagnosis, as that 
requires a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Layno v. Brown, 6 Vet. App. 465 
(1994).

The Board must point out that the appellant has stated that 
he did not engage in active or direct combat, and thus 
entitlement to application of 38 U.S.C.A. § 1154(b) (West 
1991) is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for service connection for post-traumatic stress disorder, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

The appellant's claim for entitlement to service connection 
for post-traumatic stress disorder is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






